 

Exhibit 10.6

 

FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT1

 

This ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT dated August 1, 2014 (this
“Agreement”), is among [Aggregator] (the “Assignor”), Five Oaks Acquisition
Corp. (the “Assignee”) and [Originator] (the “Company”):

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

SECTION I.           Assignment and Assumption

 

1.          The Assignor hereby conveys, sells, grants, transfers and assigns to
the Assignee as of the date hereof (the “Closing Date”) all of the right, title
and interest of the Assignor, as “Purchaser” on a servicing released basis, in,
to and under (a) those certain mortgage loans (the “Mortgage Loans”) listed on
the schedule (the “Mortgage Loan Schedule”) attached hereto as Exhibit A and the
Servicing Rights with respect thereto and (b) with respect to the Mortgage
Loans, except as described below, that certain Mortgage Loan Purchase and
Interim Servicing Agreement dated as of [Date] (the “MLPA”) and as amended by
that certain Amendment No. 1 dated as of [Date] (“Amendment One” and together
with the MLPA, the “Purchase Agreement”), attached hereto as Exhibit B, in each
case between the Assignor, as purchaser, and the Company, as seller, pursuant to
which the Assignor has acquired the Mortgage Loans on a servicing-released
basis, together with the Assignor’s rights and obligations as “Purchaser” under
the Purchase Agreement to the extent relating to the Mortgage Loans, and in each
case from and after the date hereof. The Assignee hereby assumes all of the
Assignor’s rights and obligations under the Purchase Agreement, to the extent
relating to the Mortgage Loans, Assignee hereby agrees to be bound as
“Purchaser” by all of the terms and conditions of the Purchase Agreement, in
each case from and after the date hereof, and the Company hereby acknowledges
such assignment and assumption and hereby agrees to the release of the Assignor
from any obligations under the Purchase Agreement from and after the date
hereof, to the extent relating to the Mortgage Loans.

 

2.          The Assignor specifically reserves and does not assign to the
Assignee hereunder any and all right, title and interest in, to and under and
any obligations of the Assignor with respect to any mortgage loans subject to
the Purchase Agreement which are not the Mortgage Loans set forth on the
Mortgage Loan Schedule set forth on Exhibit A and are not the subject of this
Agreement.

 



 



1 Certain Agreements have been edited to allow for guarantors, servicing,
standard arbitration procedures and changes to assignment procedures and the
timing of certain representations and warranties and amendments thereto.

 

 

 

 

3.          The Assignee, by execution and delivery hereof, acknowledges receipt
of the Mortgage Files pertaining to the Mortgage Loans listed on the Mortgage
Loan Schedule set forth on Exhibit A, subject to review of such Mortgage Files
by the Assignee or its designee. If, in the course of its review of the Mortgage
Files, the Assignee determines that any document required to be delivered to the
Assignee or its designee under the Purchase Agreement is missing or is deficient
(a “Document Delivery Failure”), and consequently, in the event that the
Assignor does not cure such failure within thirty (30) days of discovery or
receipt of written notification of such failure from the Assignee hereunder, the
Assignee shall enforce the repurchase obligation of the Company pursuant to
Section 6.03 of the Purchase Agreement; provided that Assignor has delivered all
of the documents that it received from the Company to the Assignee (or its
custodian). In no event shall the Assignee have any rights against the Assignor
under this Agreement to repurchase any Mortgage Loan pursuant to which there has
been a Document Delivery Failure, and the Assignee shall look solely to the
Company to repurchase any affected Mortgage Loans in accordance with the
foregoing.

 

SECTION II.          Recognition of the Assignee

 

1.          The Company hereby acknowledges and agrees that from and after the
date hereof (i) the Company shall note the transfer of the Mortgage Loans to the
Assignee in its books and records and shall recognize the Assignee as the owner
of the Mortgage Loans, (ii) the Company shall look solely to the Assignee for
performance of any obligations of the Assignor insofar as they relate to the
enforcement of the representations, warranties and covenants with respect to the
Mortgage Loans, (iii) the Assignee shall have all the rights and remedies
available to the Assignor, insofar as they relate to the Mortgage Loans, under
the Purchase Agreement, including, without limitation, the enforcement of the
document delivery requirements and remedies with respect to breaches of
representations and warranties set forth in the Purchase Agreement, and shall be
entitled to enforce all of the obligations of the Company thereunder insofar as
they relate to the Mortgage Loans, and (iv) all references to the Purchaser
(insofar as they relate to the Mortgage Loans) under the Purchase Agreement,
shall be deemed to refer to the Assignee. Neither the Company nor the Assignor
shall amend or agree to amend, modify, waive, or otherwise alter any of the
terms or provisions of the Purchase Agreement which amendment, modification,
waiver or other alteration would in any way affect the Mortgage Loans or the
Company’s performance under the Purchase Agreement with respect to the Mortgage
Loans without the prior written consent of the Assignee, such consent not to be
unreasonably withheld.

 

2.          In accordance with Section 14.07 of the Purchase Agreement, it is
the intention of the Assignor, the Company and the Assignee that the Purchase
Agreement shall be binding upon and inure to the benefit of the Company and the
Assignee and their successors and assigns. The Purchase Agreement provides that
there shall be no limitation on the number of assignments or transfers allowable
by the Purchaser with respect to the Mortgage Loans and the Purchase Agreement.
Consequently, the Company hereby agrees and acknowledges that the Assignee
hereunder may further assign or transfer its interests in the Purchase Agreement
in whole or in part, and with respect to all or a portion of the Mortgage Loans
subject hereto, in whole loan form or in a securitization transaction, without
the consent of the Company, and the Company agrees that the Article XII of the
Purchase Agreement shall govern any such further assignment or transfer.

 



2

 

 

SECTION III.         Representations and Warranties of the Company

 

1.          The Company warrants and represents to the Assignor and the Assignee
as of the date hereof that:

 

(a)          The Company is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 

(b)          The Company has full power and authority to execute, deliver and
perform its obligations under this Agreement and has full power and authority to
perform its obligations under the Purchase Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement and the execution by the Company of this Agreement is in the
ordinary course of the Company’s business and will not conflict with, or result
in a breach of, any of the terms, conditions or provisions of the Company’s
charter or bylaws or any legal restriction, or any material agreement or
instrument to which the Company is now a party or by which it is bound, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which the Company or its property is subject. The execution, delivery and
performance by the Company of this Agreement have been duly authorized by all
necessary action on part of the Company. This Agreement has been duly executed
and delivered by the Company, and, upon the due authorization, execution and
delivery by the Assignor and the Assignee, will constitute the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law;

 

(c)          No consent, approval, authorization, order or declaration, filing
or registration with, is required for the transactions contemplated by this
Agreement from any court, governmental agency or body, or federal or state
regulatory authority having jurisdiction over the Company is required or, if
required, such consent, approval, authorization, order, declaration, filing or
registration has been or will, prior to the related Closing Date, be obtained;

 

(d)          There is no action, suit, proceeding or investigation pending or
threatened against the Company, before any court, administrative agency or other
tribunal, which would draw into question the validity of this Agreement or the
Purchase Agreement, or which, either in any one instance or in the aggregate,
would result in any material adverse change in the ability of the Company to
perform its obligations under this Agreement or the Purchase Agreement, and the
Company is solvent;

 

(e)          To the best of Company’s knowledge, there is no breach of any
representation or warranty under Section 8.02 of the Purchase Agreement or no
default which would give rise to a repurchase obligation under the Purchase
Agreement; and

 

3

 

 

(f)          As of the date hereof, the Company is not in default under the
Purchase Agreement.

 

2.          Pursuant to Section 12.01 of the Purchase Agreement, the Company
hereby represents and warrants, for the benefit of the Assignor and the
Assignee, that the representations and warranties set forth in Sections  8.01
and 8.02 of the Purchase Agreement, are true and correct as of the date hereof
as if such representations and warranties were made on the date hereof, except
that the representation and warranty set forth in Section 8.02(a) shall, for
purposes of this Agreement, relate to the Mortgage Loan Schedule attached
hereto. Further, pursuant to Section 12.01 of the Purchase Agreement, with
respect to any Whole Loan Transfer or Securitization Transaction entered into by
the Assignee, the Company agrees to restate the representations and warranties
made by the Company regarding itself and the individual Mortgage Loans that are
provided in Sections  8.01 and 8.02 of the Purchase Agreement as of the closing
date of such Whole Loan Transfer or Securitization, as applicable, as well as
any other representations and warranties required by any Rating Agency that may
reasonably be given by the Company.

 

[AMEND CERTAIN PROVISIONS OF THE PURCHASE AGREEMENT]

 

3.          The Company hereby acknowledges and agrees that the remedies
available to the Assignor and the Assignee in connection with any breach of the
representations and warranties made by the Company set forth in this Section III
shall be as set forth in Section 8.03 of the Purchase Agreement, as amended by
this Agreement, as if they were set forth herein (including without limitation
the repurchase and indemnity obligations set forth therein).

 

4.          Prior to the Closing Date, and up until the date that is thirty (30)
days after the Closing Date, the Assignee shall have the right to review the
Mortgage Files for due diligence purposes. In addition, the Assignee shall have
the right to reject any Mortgage Loan which breaches any representation and
warranty set forth in Section 8.02 of the Purchase Agreement, which materially
and adversely affects the value of the applicable Mortgage Loan or the interest
of the Assignee therein. In the event that the Assignee so rejects a Mortgage
Loan, the Company shall repurchase the rejected Mortgage Loan at the Repurchase
Price in accordance with Section 8.03 of the Purchase Agreement.

 

5.          All demands, notices and communications related to the Mortgage
Loans and this Agreement shall be in writing and shall be deemed to have been
duly given if personally delivered at or mailed by registered mail, postage
prepaid, or by electronic mail, as follows:

 

a.in the case of the Assignee:

 

Five Oaks Acquisition Corp.

540 Madison Avenue, 19th Floor

New York, New York 10022

Attention: Loan Operations

Telephone: (212) 257-5070

Email: loanOPS@oakcirclecapital.com

 

4

 

 

b.in the case of the Assignor:

 

[Aggregator]

 

With a copy to:

 

[Aggregator]

 

c.in the case of the Company:

 

[Originator]

 

6.          Accuracy of the Purchase Agreement.

 

The Company and the Assignor represent and warrant to the Assignee that
(i) attached hereto as Exhibit B is a true, accurate and complete copy of the
Purchase Agreement (including all amendments and modifications, if any,
thereto), (ii) the Purchase Agreement has not been amended or modified in any
respect, except as set forth in this Agreement, and (iii) no notice of
termination has been given to the Company under the Purchase Agreement.

 

SECTION IV.          Miscellaneous

 

1.          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO SUBMITS AND CONSENTS TO THE JURISDICTION OF THE COURTS
PRESENT IN THE CITY, COUNTY AND STATE OF NEW YORK IN ANY ACTION BROUGHT TO
ENFORCE (OR OTHERWISE RELATING TO) THIS AGREEMENT.

 

2.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

3.          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Any person
into which a party may be merged or consolidated (or any person resulting from
any merger or consolidation involving such party), any person resulting from a
change in form of a party or any person succeeding to the business of such party
shall be considered the “successor” of such party hereunder and shall be
considered a party hereto without the execution or filing of any paper or any
further act or consent on the part of any party hereto. This Agreement cannot be
assigned, pledged or hypothecated by any party hereto without the written
consent of the other parties to this Agreement and any such assignment or
purported assignment shall be deemed null and void.

 

5

 

 

4.          Each of this Agreement and the Purchase Agreement shall survive the
conveyance of the Mortgage Loans and the assignment of the Purchase Agreement
(to the extent assigned hereunder) by Assignor to Assignee. Except as
contemplated hereby, the Purchase Agreement shall remain in full force and
effect in accordance with its terms.

 

5.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument.

 

6.          In the event that any provision of this Agreement conflicts with any
provision of the Purchase Agreement with respect to the Mortgage Loans, the
terms of this Agreement shall control.

 

7.          If any one or more of the covenants, agreements, provisions or terms
of this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement.

 

8.          This Agreement contains the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

 

9.          Capitalized terms used in this Agreement (including the exhibits
hereto) but not defined in this Agreement shall have the meanings given to such
terms in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

  [AGGREGATOR]   Assignor         By:       Name:     Title:         FIVE OAKS
ACQUISITION CORP.   Assignee         By:       Name:     Title:        
[ORIGINATOR]   Company         By:       Name:     Title:

 

 

 

 

EXHIBIT A

 

Mortgage Loan Schedule

 

 

 

 

EXHIBIT B

 

[Aggregator] / [Originator] Purchase Agreement

 

 

 



 

FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

(WHOLE LOAN TRANSFER)1

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (the “Agreement”) dated [date]
(the “Closing Date”) among [Aggregator], having an office at [address]
(“Assignor”), Five Oaks Acquisition Corp., having an office at 540 Madison
Avenue, 19th Floor, New York, NY 10022 (“Assignee”), [Originator], having an
office at [address] (the “Company”) and [Servicer].

 

For valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and of the mutual covenants herein contained, the parties hereto
hereby agree as follows:

 

1.          With respect to the mortgage loans listed on Exhibit A hereto (the
“Mortgage Loans”), as of the Closing Date and upon Assignor’s receipt of the
Purchase Price (as defined below), the Assignor hereby conveys, sells, grants,
transfers, and assigns to Assignee all of the right, title and interest of
Assignor, as “Purchaser” on a servicing released basis, in, to and under (i)
that certain Flow Sale and Interim Servicing Agreement, dated as of [date] (the
“MLPA”), by and between the Assignor and the Company, as amended by that certain
Amendment Number One, dated as of [date] (“Amendment One”, and together with the
MLPA, the “Master Agreement”), by and between the Assignor and the Company, as
it relates to the Mortgage Loans and (ii) the Mortgage Loans (together with the
servicing rights related thereto) delivered thereunder by the Company to the
Assignor. The parties hereto agree that the Mortgage Loans are subject to the
terms of the Master Agreement as modified or supplemented by this Agreement. The
Assignor specifically reserves and does not assign to the Assignee hereunder any
right, title or interest in, to or under or any obligations of the Assignor with
respect to any mortgage loans subject to the Master Agreement which are not
included among the Mortgage Loans set forth on the Exhibit A hereto and are not
the subject of this Agreement.

 

2.          Consideration.

 

In consideration for the sale of the Mortgage Loans to the Assignee, the
Assignee agrees to pay to the Assignor an amount equal to the sum of (a) the
product of (i) the Released Purchase Price Percentage (as defined in that
certain trade confirmation, dated [date] (the “Trade Confirmation”), by and
between the Assignor and the Assignee) and (ii) the aggregate unpaid principal
balance of the Mortgage Loans as of [date] (the “Cut-off Date”) and (b) accrued
and unpaid interest (at the GWAC, as defined in the Trade Confirmation) on the
Mortgage Loans from the last paid-through date through and including the day
prior to the Closing Date (collectively, the “Purchase Price”). The Assignee
shall pay the Purchase Price to the Assignor by wire transfer of immediately
available funds to the account designated by the Assignor on or before the
Closing Date.

 

3.          The Assignor warrants and represents to, and covenants with, the
Assignee that, as of the Closing Date:

 



 



1          Certain portions of the Agreements have been edited to allow for a
different servicer and servicing procedures.

 

 

 

 

a.           Assignor is the lawful owner of the Mortgage Loans with full right
to transfer the Mortgage Loans (including the related servicing rights thereto)
and any and all of its interests, rights and obligations under the Master
Agreement to the extent of the Mortgage Loans free and clear from any and all
liens, claims and encumbrances whatsoever (other than any liens, claims and/or
encumbrances set forth in the Master Agreement) and upon transfer of the
Mortgage Loans to the Assignee as contemplated herein, the Assignee shall have
good title to the Mortgage Loans, free and clear from any liens, claims and
encumbrances (other than any liens, claims and/or encumbrances set forth in the
Master Agreement);

 

b.           The Assignor has not received written notice of, and has no actual
knowledge of, any offsets, counterclaims or other defenses available to the
Company with respect to the Master Agreement or the Mortgage Loans;

 

c.           Except with respect to Amendment One, the Assignor has not
expressly waived or agreed to any waiver under, or agreed to any amendment or
other modification of, the Master Agreement or the Mortgage Loans (except with
respect to issues concerning the servicing transfer from the Company to the
Assignor, or its designee);

 

d.           Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act of
1933, as amended (the “Securities Act”) or which would render the disposition of
the Mortgage Loans a violation of Section 5 of the Securities Act or require
registration pursuant thereto;

 

e.           Assignor is duly organized, validly existing and in good standing
under the laws of the United States of America;

 

f.            Assignor is a national banking institution and has all requisite
corporate power and authority to sell the Mortgage Loans;

 

g.           Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement and the execution by the Assignor of this Agreement are in the
ordinary course of Assignor’s business and will not conflict with, or result in
a breach of, any of the terms, conditions or provisions of Assignor’s charter or
by-laws or any legal restriction, or any material agreement or instrument to
which Assignor is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Assignor or its property is subject. The execution, delivery and performance by
Assignor of this Agreement and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of Assignor. This Agreement has been duly executed and delivered by
Assignor and, upon the due authorization, execution and delivery by Assignee and
Company, will constitute the valid and legally binding obligation of Assignor
enforceable against Assignor in accordance with its respective terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

2

 

 

h.           No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignor in connection with the execution, delivery or
performance by Assignor of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

4.          The Assignee warrants and represents to, and covenants with, the
Assignor and the Company pursuant to Section 10.10 of the Master Agreement that,
as of the Closing Date:

 

a.           The Assignee agrees to be bound, as “Purchaser”, by all of the
terms, covenants and conditions of the Master Agreement in respect of the
Mortgage Loans, and from and after the Closing Date, the Assignee assumes for
the benefit of each of the Company and the Assignor all of the Assignor’s
obligations as “Purchaser” thereunder;

 

b.           The Assignee understands that the Mortgage Loans have not been
registered under the Securities Act or the securities laws of any state;

 

c.           The Assignee is acquiring the Mortgage Loans for investment for its
own account only and not for any other person. In connection therewith, neither
the Assignee nor any person authorized to act therefor has offered to sell the
Mortgage Loans by means of any general advertising or general solicitation
within the meaning of Rule 502(c) of Regulation D, promulgated under the
Securities Act;

 

d.           The Assignee considers itself a substantial sophisticated
institutional investor having such knowledge and experience in financial and
business matters and that it is capable of evaluating the merits and risks of
investment in the Mortgage Loans;

 

e.           The Assignee has been furnished with all information created and/or
generated by the Company or the Assignor regarding the Mortgage Loans that it
has requested from the Company or the Assignor;

 

f.            Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accepted a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner which would constitute a distribution of the Mortgage Loans
under the Securities Act or which would render the disposition of the Mortgage
Loans a violation of Section 5 of the Securities Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize
any person to act, in such manner with respect to the Mortgage Loans;

 

3

 

 

g.           Either (1) the Assignee is not an employee benefit plan (“Plan”)
within the meaning of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or a plan (“Plan”) within the meaning of
section 4975(e)(1) of the Internal Revenue Code of 1986 (“Code”), and the
Assignee is not directly or indirectly purchasing the Mortgage Loans on behalf
of, as investment manager of, as named fiduciary of, as trustee of, or with
assets of, a Plan; or (2) the Assignee’s purchase of the Mortgage Loans will not
result in a prohibited transaction under section 406 of ERISA or section 4975 of
the Code;

 

h.           The Assignee is a corporation and is duly organized, validly
existing and in good standing under the laws of the State of Delaware;

 

i.            The Assignee has all requisite corporate power and authority to
acquire, own and purchase the Mortgage Loans;

 

j.            Assignee has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement and the execution by the Assignee of this Agreement are in the
ordinary course of Assignee’s business and will not conflict with, or result in
a breach of, any of the terms, conditions or provisions of Assignee’s charter or
by-laws or any legal restriction, or any material agreement or instrument to
which Assignee is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Assignee or its property is subject. The execution, delivery and performance by
Assignee of this Agreement and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on the part of Assignee. This Agreement has been duly executed and delivered by
Assignee and, upon the due authorization, execution and delivery by Assignor and
Company, will constitute the valid and legally binding obligation of Assignee
enforceable against Assignee in accordance with its respective terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

k.          No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by the Assignee in connection with the execution, delivery
or performance by the Assignee of this Agreement, or the consummation by it of
the transactions contemplated hereby.

 

5.          All demands, notices and communications related to the Mortgage
Loans and this Agreement shall be in writing and shall be deemed to have been
duly given if personally delivered at or mailed by registered mail, postage
prepaid, or by electronic mail, as follows:

 

a.           in the case of the Assignee:

 

Five Oaks Acquisition Corp.

540 Madison Avenue, 19th Floor

New York, NY 10022

Attention: David Akre

Telephone: (212) 257-5076

 Email: dakre@oakcirclecapital.com

 



4

 

  

b.           in the case of the Assignor:

 

[Aggregator notice information]

 

With copy to:

 

[additional Aggregator notice information]

 

c.           in the case of the Company:

 

[Originator notice information]

 

d.           in the case of [Servicer]: 2

 

[Servicer notice information]

 

6.          The Company warrants and represents to, and covenants with, Assignor
and the Assignee that as of the Closing Date:

 

a.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation;

 

b.           The Company has full corporate power and authority to execute,
deliver and perform under this Agreement and otherwise perform its obligations
under the Master Agreement, and to consummate the transactions set forth herein.
The consummation of the transactions contemplated by this Agreement and the
execution by the Company of this Agreement are in the ordinary course of the
Company’s business and will not conflict with, or result in a breach of, any of
the terms, conditions or provisions of the Company’s charter or by-laws, or any
legal restriction, or any material agreement or instrument to which the Company
is now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Company or its property
is subject. The execution, delivery and performance by the Company of this
Agreement, and the consummation by it of the transactions contemplated hereby,
have been duly authorized by all necessary corporate action of the Company. This
Agreement has been duly executed and delivered by the Company and, upon the due
authorization, execution and delivery by Assignor and Assignee, will constitute
the valid and legally binding obligation of the Company enforceable against the
Company in accordance with its respective terms except as enforceability thereof
may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereinafter in effect relating to creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or in law;

 



 



2           Removed in Agreements entered into with a servicer.

 

5

 

 

c.           No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by the Company in connection with the execution, delivery or
performance by the Company of this Agreement, or the consummation by it of the
transactions contemplated hereby;

 

d.           As of the Closing Date, the Company is not in default under the
Master Agreement;

 

e.           The representations and warranties set forth in Section 3.01 of the
Master Agreement are true and correct as of the date hereof and the
representations and warranties set forth in Section 3.02 of the Master Agreement
were true as of the date the Mortgage Loans were sold by the Company to the
Assignor;

 

f.            For the time period that the Company interim serviced the Mortgage
Loans, it serviced the Mortgage Loans in accordance with the terms of the Master
Agreement; and3

 

g.           There is no action, suit, proceeding or investigation pending or
threatened against the Company, before any court, administrative agency or other
tribunal, which would draw into question the validity of this Agreement or the
Master Agreement, or which, either in any one instance or in the aggregate,
would result in any material adverse change in the ability of the Company to
perform its obligations under this Agreement or the Master Agreement, and the
Company is solvent.

 

7.          Qualified Mortgage; Ability-to-Repay.

 

The Company represents, warrants and covenants to the Assignee that, with
respect to any Mortgage Loan for which the application for such Mortgage Loan
was taken by the Originator on or after January 10, 2014, as of the date the
Company sold such Mortgage Loan to the Assignor, such Mortgage Loan complies
with the following requirements:

 

(i)          prior to the origination of such Mortgage Loan, the Originator made
a reasonable and good faith determination that the related Mortgagor had a
reasonable ability to repay the loan according to its terms, and that at a
minimum, the Originator underwrote the Mortgage Loan in accordance with the
eight underwriting factors set forth in 12 CFR 1026.43(c); and

 

(ii)         such Mortgage Loan is a “Qualified Mortgage” as defined in 12 CFR
1026.43(e); and

 



 



3           In Agreements entered into with a servicer, (i) this subsection is
revised to represent that the servicer (“Company”) not only has serviced the
Mortgage Loans in accordance with the Master Agreement, but also has complied
with all covenants and obligations thereunder, and (ii) Section 6 includes the
representation that the information on the Cut-off Date Mortgage Loan Schedule
is true and correct in all material respects (made in Section 8(a) in this form
of Agreement by [Servicer]).

 

6

 

 

(iii)        the Originator has retained written records that evidence its
compliance with those “ability-to-repay” and “Qualified Mortgage” standards that
include, but are not limited to: (a) borrower income and debt worksheet, (b) a
points and fees worksheet and, (c) if applicable, a written approval that such
Mortgage Loan satisfied the underwriting standards of or is otherwise eligible
for purchase by or to be insured or guaranteed by Fannie Mae, Freddie Mac, HUD,
the US Department of Veterans Affairs, the U.S. Department of Agriculture or the
Rural Housing Service.

 

In the event of any breach of the representation or warranty set forth in this
Section 7, the Assignee shall have all of the remedies of the Assignee set forth
in Section 3.03 of the Master Agreement with respect to the Mortgage Loans for
any breach of a representation set forth in Section 3.02 of the Master Agreement
as if such breached representation or warranty were included in Section 3.02 of
the Master Agreement.

 

8.          [Servicer] warrants and represents to, and covenants with, the
Assignor and the Assignee that with respect to each Mortgage Loan, no event has
occurred from the applicable date on which the actual servicing responsibilities
of each Mortgage Loan was transferred from the Company or the Assignor to
[Servicer] to the Closing Date, that would make the following representations
and warranties untrue or incorrect as of the date hereof: 4

 

a.           The information set forth in the mortgage loan schedule attached
hereto as Exhibit B (the “Cut-off Date Mortgage Loan Schedule) is true and
correct in all material respects as of the Cutoff Date, based on the information
in [Servicer]’s servicing records. The Cut-off Date Mortgage Loan Schedule will
consist of (1) the loan number, (2) the current unpaid principal balance, (3)
last paid-to date, (4) the Mortgage Interest Rate as of the Cut-off Date; (5)
the Mortgage Loan Remittance Rate as of the Cut-off Date; (6) the Monthly
Payment due as of the Cut-off Date; (7) a code indicating any modifications, if
any; (8) a code indicating modification date, if applicable; (9) the remaining
term from paid to date; (10) the total Escrow Payments on deposit with
[Servicer] as of the Cut-off Date and (11) the date on which the actual
servicing responsibilities of each Mortgage Loan was transferred from the
Assignor or the Company to [Servicer];

 

b.           Where [Servicer] has been responsible for paying all taxes, hazard
insurance premiums through an escrow of funds permitted by law or required by
the Mortgage Loan Documents and, to [Servicer]’s actual knowledge, governmental
assessments, leasehold payments, ground rents, water, sewer and municipal
charges or other outstanding charges affecting the related Mortgaged Property,
which previously became due and owing have been paid;

 

c.           The information set forth in the Cut-off Date Mortgage Loan
Schedule attached hereto is true and correct in all material respects as to
modification dates and indications of modifications, if any, based on
information in [Servicer]’s servicing records;

 

d.           According to [Servicer]’s servicing records, no Mortgage Loan has
been satisfied, canceled, subordinated or rescinded, in whole or in part, and no
Mortgaged Property has been released from the lien of the related Mortgage, in
whole or in part, nor has any instrument been executed that would effect any
such satisfaction, release, cancellation, subordination or rescission;

 



 



4           In Agreements entered into with a servicer, this section has been
removed.

 

7

 

 

e.           All Mortgage Loan data as provided by [Servicer] is accurate in all
material respects. [Servicer] has not waived the performance by the Mortgagor of
any action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default. No foreclosure action is currently being
threatened or has begun with respect to any Mortgage Loan;

 

f.            During the period of time between the date on which the actual
transfer of servicing responsibilities for any Mortgage Loan was transferred
from the Assignor or the Company to [Servicer] to the Closing Date, [Servicer]
has serviced the Mortgage Loans in accordance with (i) general industry
standards, (ii) all applicable federal, state or local laws and (iii) the terms
of the Mortgage Loan Documents, in the case of (i) through (iii), in all
material respects (collectively, “Accepted Servicing Practices”);

 

g.           With respect to escrow deposits and Escrow Payments, all such
payments are in the possession of, or under the control of, [Servicer] and there
exist no deficiencies in connection therewith for which customary arrangements
for repayment thereof have not been made. All Escrow Payments have been
collected in full compliance with applicable state and federal law. No escrow
deposits or Escrow Payments or other charges or payments have been capitalized
under the Mortgage Note;

 

h.           [Servicer] has not received any written notice of the cancellation
or termination of any hazard insurance policy covering the collateral for any
Mortgage Loan and neither [Servicer] nor its assignee, if applicable, has
engaged in any act or omission that would impair the coverage of any hazard
insurance policy;

 

i.            [Servicer] has not received any notice of any relief requested by
or allowed to the Mortgagor under the Servicemembers’ Civil Relief Act or any
similar state law or local laws;

 

j.            [Servicer] has not received any written notice that the related
Mortgagor is currently a debtor in any state or federal bankruptcy or insolvency
proceeding;

 

k.          With respect to each MOM Loan, [Servicer] has not received any
written notice of liens or legal actions with respect to such Mortgage Loan and
no such notices have been electronically posted by MERS; and

 

l.            [Servicer] has not received any written notice of any pending, and
has no actual knowledge of any threatened, action, suit, proceeding or
investigation that is related to the Mortgage Loan and likely to affect
materially and adversely such Mortgage Loan.

 

For avoidance of doubt, any event that occurred before the date on which the
actual transfer of servicing responsibilities for any Mortgage Loan was
transferred from the Company or the Assignor to [Servicer] shall not be a
condition for making the representations and warranties in this Section 8 untrue
or incorrect. Such events must be addressed pursuant to Purchaser’s rights under
the Master Agreement and Section 6 and 7 hereof.

 



8

 

 

9.          Accuracy of the Master Agreement.

 

The Company and the Assignor represent and warrant to the Assignee that (i)
attached hereto as Exhibit D is a true, accurate and complete copy of the Master
Agreement (including all amendments and modifications, if any, thereto), (ii)
the Master Agreement has not been amended or modified in any respect, except as
set forth in this Agreement, and (iii) no notice of termination has been given
to the Company under the Master Agreement.

 

10.         Recognition of Assignee.

 

From and after the Closing Date, (i) the Company shall note the transfer of the
Mortgage Loans to the Assignee in its books and records, and the Company shall
recognize the Assignee as the owner of the Mortgage Loans pursuant to the Master
Agreement, the terms of which are incorporated herein by reference, (ii) the
Assignee shall succeed to all rights and obligations of the Assignor under the
Master Agreement to the extent of the Mortgage Loans and (iii) the Master
Agreement, to the extent of the Mortgage Loans, shall be deemed to be a separate
and distinct agreement between the Company and the Assignee. It is the intention
of the Assignor, the Company and the Assignee that the Master Agreement shall be
binding upon and inure to the benefit of the Company and the Assignee and their
respective successors and assigns.

 

11.         Interim Servicing.5

 

On or before September 30, 2014, or upon the date which the actual transfer of
servicing responsibilities for any Mortgage Loans is transferred from Assignor
or its subservicer [Servicer] to Assignee (each such date, a “Servicing Transfer
Date”), Assignor or [Servicer] shall transfer the servicing with respect to the
Mortgage Loans to Assignee or its designee in accordance with the servicing
transfer guidelines of Assignor or [Servicer]. From the Closing Date to the
Servicing Transfer Date, Assignor shall service, or cause [Servicer] to service,
the Mortgage Loans for Assignee on an “actual/actual” basis. Assignor shall have
full power and authority, acting alone (or through [Servicer]) as an interim
servicer, to do any and all things in connection with such servicing and
administration which Assignor (including [Servicer]) may deem necessary or
desirable, consistent with the terms of this Agreement and Accepted Servicing
Practices. Until the Servicing Transfer Date, Assignor shall be entitled to
retain from payments on the Mortgage Loans, an interim servicing fee equal to
the amount set forth in the Trade Confirmation and all reasonable out-of-pocket
expenses borne by Assignor (or [Servicer]) in connection with its servicing of
the Mortgage Loans up to the Servicing Transfer Date that constitute advances.
In the event that the payments on the Mortgage Loans are not sufficient for the
Assignor (or [Servicer]) to fully recover all amounts payable to the Assignor
(or [Servicer]) pursuant to the preceding sentence, the Assignee shall pay those
amounts within two (2) business days of its receipt of an invoice from the
Assignor. Within twenty (20) business days following the Servicing Transfer
Date, Assignor shall (a) remit to Assignee the total of funds collected
following the last remittance by the Assignor and due to the Assignee (net of
the Assignor’s interim servicing fee and, if any, unreimbursed advances) up to
the Servicing Transfer Date, less any amounts Assignor (or [Servicer]) is
authorized to retain pursuant to this Agreement and Accepted Servicing
Practices, and (b) provide to Assignee (or its assignee) a reconciliation report
related thereto. In the event that [Servicer] has not remitted the total of
funds collected due Assignee as described in clause (a) above on the Servicing
Transfer Date, Assignor shall remit such funds and the reconciliation related
thereto to Assignee within seven (7) business days of Assignor’s receipt of such
funds from [Servicer]. Each remittance made by the Assignor to the Assignee
shall be made by wire transfer of immediately available funds to the account
designated by Assignee.

 



 



5           In Agreements entered into with a servicer, this section has been
removed.

 

9

 

 

12.         Trailing Documents.

 

Notwithstanding anything set forth to the contrary in the Master Agreement,
including, without limitation, Section 2.03 and Exhibit B therein, with respect
to any trailing documents required to be forwarded to the Assignor by the
Company pursuant to the Master Agreement, the Company hereby acknowledges and
agrees that as of the Closing Date, solely with respect to the Mortgage Loans,
the Company shall forward any and all documents related to the Mortgage Loans to
Assignee (or its designee) or Assignor’s document custodian, Wells Fargo Bank
N.A., in accordance with the terms of the Master Agreement promptly upon the
Company’s receipt of such documents. The Assignee hereby acknowledges and agrees
that following the Closing Date, the Assignor shall have no responsibility,
liability or obligation to deliver any additional document related to the
Mortgage Loans to the Assignee.

 

13.         Underwriting Guidelines and Compensating Factors.

 

The Assignee acknowledges and agrees that with respect to Section 3.02(jj) of
the Master Agreement, certain of the Mortgage Loans were originated with waivers
to the Underwriting Guidelines due to reasonable compensating factors described
in Exhibit C hereto. For the avoidance of doubt, the Assignee acknowledges that
neither the Company nor the Assignor will have any liability to the Assignee for
agreeing to such waivers at the time of origination of the Mortgage Loans set
forth in Exhibit C hereto.

 

14.         THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS RULES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

EACH OF THE COMPANY, THE ASSIGNOR, [SERVICER] AND THE ASSIGNEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY OTHER DOCUMENTS AND INSTRUMENTS EXECUTED
IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY, THE ASSIGNOR, [SERVICER]
OR THE ASSIGNEE. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER
INTO THIS AGREEMENT.

 

10

 

 

15.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

16.         This Agreement shall inure to the benefit of and be binding upon the
parties hereto and the successors and assigns of the parties hereto. Any entity
into which Assignor, Assignee, [Servicer] or Company may be merged or
consolidated shall, without the requirement for any further writing, be deemed
Assignor, Assignee, [Servicer] or Company, respectively, hereunder.

 

17.         Each of this Agreement and the Master Agreement shall survive the
conveyance of the Mortgage Loans and the assignment of the Master Agreement (to
the extent assigned hereunder) by Assignor to Assignee.

 

18.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument. The parties hereto
agree that this Agreement, any documents to be delivered pursuant to this
Agreement and any notices hereunder may be transmitted between them by email
and/or by facsimile. The parties hereto intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

 

19.         In the event that any provision of this Agreement conflicts with any
provision of the Master Agreement with respect to the Mortgage Loans, the terms
of this Agreement shall control.

 

20.         Capitalized terms used in this Agreement (including the exhibits
hereto) but not defined in this Agreement shall have the meanings given to such
terms in the Master Agreement.

 

[Signature Page Follows]

 

11

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement be executed by their
duly authorized officers as of the date first above written.

 

[AGGREGATOR]   FIVE OAKS ACQUISITION CORP.           By: /s/   By:            
Name:     Name:             Title:     Title:             [ORIGINATOR]  
[SERVICER]           By: /s/   By:             Name:     Name:             Its:
    Title:  

 

12

 

 

EXHIBIT A

 

MORTGAGE LOANS

 

13

 

 

EXHIBIT B

 

CUT-OFF DATE MORTGAGE LOAN SCHEDULE

 

14

 

 

EXHIBIT C

 

EXCEPTIONS AND COMPENSATING FACTORS

 

None. 6

 



 



6           Revised as applicable to include waivers to the Underwriting
Guidelines due to reasonable compensating factors.

 

15

 

 

EXHIBIT D

 

EXECUTION COPY OF MASTER AGREEMENT

 

16

